Citation Nr: 1524708	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to February 1970.
	
This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2015.  This matter was originally on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In April 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

As noted in the February 2015 Board decision, the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities on a direct basis has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for disabilities of the cervical and thoracolumbar spines are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At his videoconference hearing in April 2015, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a right hip disability, a left shoulder disability, and a bilateral knee disability.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the issues of entitlement to service connection for a right hip disability, a left shoulder disability, and a bilateral knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal with respect to the issues of entitlement to service connection for a right hip disability, a left shoulder disability, and a bilateral knee disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to service connection for a right hip disability, a left shoulder disability, and a bilateral knee disability, and it is dismissed.


ORDER

The appeal with respect to the issues of entitlement to service connection for a right hip disability, a left shoulder disability, and a bilateral knee disability is dismissed.


REMAND

The Veteran seeks service connection for disabilities of the cervical and thoracolumbar spines.  

On Report of Medical History completed by the Veteran in December 1965 on entrance into the Air Force, he denied ever having recurrent back pain.  On Report of Medical Examination in December 1965, the Veteran's spine was evaluated as normal.  

In February 1968, the Veteran reported with complaint of low back pain for two and one half weeks accentuated the day prior by lifting equipment.  On examination, he had full range of motion with no pain, straight leg raising was negative at 90 degrees, reflexes were 2+ bilaterally.  Impression was minimal lumbar strain; he was prescribed pain medication.  Eight days later, he was still complaining of back pain; exercises were prescribed.    

On Report of Medical History completed by the Veteran in January 1970 on separation from service, he reported occasional low back pain since childhood.  On Report of Medical Examination in January 1970, the Veteran's spine was evaluated as normal.  The examiner noted, "no findings now."  

On VA examination in June 2008, x-rays showed degenerative arthritis of the cervical, thoracic, and lumbar spines.  

At his videoconference hearing in April 2015, the Veteran testified that when he entered service he had problems with his back.  He testified that he injured his back in two incidents, once when he was working a detail where he was filling sandbags and carrying them for a week or two at a time and the other when he fell from a distance of five to six feet, landing on his tailbone.  The Veteran testified that he continued to have back pain during service and still had back pain.  The Veteran also testified that after his fall, he had a nagging pain in his upper back and gestured to his upper back and neck and that this pain continued as well.    

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed spine disabilities.  In this case, the record shows a diagnosis of minimal lumbar strain during service, current diagnosis of cervical and thoracolumbar degenerative arthritis, and the Veteran's testimony regarding continuity of cervical spine and thoracolumbar spine pain.  As lay evidence of continuity of symptomatology has been presented, the Board finds that an etiology opinion is necessary.  
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical and thoracolumbar spines that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination.  The examiner is to be provided access to the claims file.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current cervical and thoracolumbar spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

The examiner is requested to answer the following questions for each spine disorder:

(1) Did the disorder clearly and unmistakably exist prior to service entrance?

(2) If so, is there clear and unmistakable evidence that such disorder was not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service? 

(3) If not, is it at least as likely as not that the disorder was incurred during service? 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


